Citation Nr: 1747469	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

(The issues of service connection for left knee disability, traumatic brain injury (TBI), left shoulder disability, and obstructive sleep apnea (OSA) and increased ratings for back, neck, right arm, and neck scar disabilities are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to October 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss and diabetes and declined to reopen a claim of service connection for hypertension.  In June 2011, a Travel Board hearing was held before an Acting Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is in the record.  In June 2012, the Acting VLJ remanded the matters for additional development (issuance of a statement of the case (SOC)).

As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  In December 2015, a videoconference Board hearing was held before the undersigned; a transcript of that hearing is in the record.  An April 2016 Board decision reopened the claim seeking service connection for hypertension and all three matters addressed herein were remanded for additional development (on the merits).  (The April 2016 Board decision also remanded the matter of service connection for a right shoulder disability.  That claim was granted in a September 2016 rating decision, and it is no longer in appellate status.)

The issue of service connection for hypertension is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or during the pendency of this claim to have had) a hearing loss disability.

2.  Diabetes was not manifested during the Veteran's service, or to a compensable degree in the first year following his discharge from active duty, and is not shown to otherwise be etiologically related to his service, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016). 

2.  Service connection for diabetes is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309, 3.310, 4.119 (Code 7913) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs), identified and available pertinent postservice treatment records, and Social Security Administration (SSA) records have been obtained.  

The AOJ arranged for VA audiological examinations in November 2010 and July 2016.  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that no medical opinion was sought regarding the Veteran's assertion that his diabetes is secondary to service-connected disabilities.  As discussed in more detail below, there is no competent (medical) evidence suggesting there may be a link between such disease and pain and functional limitation arising from, or treatment for, service-connected disabilities (as alleged).  Consequently, a VA medical opinion to address the possibility of such etiology is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require an examination).

At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Board acknowledges that its April 2016 remand included instruction to obtain audiology records from the Veteran's former employer.  However, in June 2016 correspondence, the Veteran's attorney stated that the only examination conducted through the Veteran's former employer was by the private examiner (who, as discussed below, did not find any hearing impairment) and that no additional records were outstanding.  

Additionally, at the December 2015 Board hearing, the Veteran testified that his private physician, Dr. Lunn, had opined that his diabetes was related to treatment for his service-connected neck disability.  Pursuant to the Board's April 2016 remand instructions, in May 2016 correspondence the RO requested that the Veteran provide the necessary releases for VA to obtain those records.  The Veteran did not respond.  The duty to assist is not a one-way street, and a Veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, the Board finds that there has been substantial compliance with the April 2016 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The record as it stands includes adequate competent evidence to decide the claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  

Service connection is also warranted for any disability that is proximately due to or a result of a service connected disability.  38 C.F.R. §  3.310.  Briefly, the elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) and diabetes mellitus may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system and diabetes).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A September 1987 STR reflects that that the Veteran's duty location was the deck of the U.S.S. New Jersey.  For the (limited) purpose of this decision, the Board concedes that he was exposed to hazardous level noise in service.  The Board also acknowledges that audiology in September 1998 showed bilateral hearing loss disability (auditory threshold of 40 at 2000Hz in the right ear and thresholds in excess of 26 in at least three frequencies in the left).  

However, the threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran currently has (or during the pendency of this claim has had) the disability for which service connection is sought, here, a bilateral hearing loss disability.  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above) and established by audiometry specified by regulation (38 C.F.R. § 4.85).

A January 2006 hospital admission form notes the Veteran's report of bilateral hearing impairment; no objective testing was performed at that time.  Subsequent VA and private treatment records are negative for complaints of, or treatment for, hearing loss. 

On November 2010 VA audiological examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
10
10
LEFT
5
20
30
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left.  The Veteran reported current symptoms of decreased ability to hear or understand bilaterally.
In June 2011, the Veteran testified before an Acting VLJ that unspecified medical personnel had told him that his disabilities, generally, were related to service.  On September 2013 private examination (apparently in conjunction with the Veteran's medical retirement), the examiner stated that the Veteran's hearing was intact.  In his application for SSA disability benefits, the Veteran's wife reported that he cannot hear her when she speaks with a normal voice.  However, the Veteran denied hearing loss impairment on the portion of the application that he completed, and the SSA examiner indicated that the Veteran did not demonstrate any difficulty hearing.

In December 2015, the Veteran testified before the undersigned that did not hear well.  He reported that he had an audiological examination when he medically retired from Tinker Air Force Base two years earlier, but he did not testify as to the findings, i.e., he did not state that hearing loss was shown.  (As noted above, the Veteran's attorney later confirmed that the September 2013 private examination (noting no hearing loss) was the only examination conducted through the Veteran's former employer.)

On July 2016 VA audiological examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
25
25
LEFT
20
25
35
20
25

Speech audiometry revealed speech recognition ability of 98 percent, bilaterally.

The Board acknowledges the lay testimony from the Veteran and his wife that he has difficulty hearing, and the September 1987 STR showing hearing loss disability at that time.  However, as noted above, hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above), and established by audiometry specified by regulation (38 C.F.R. § 4.85).  No audiometry of record during the period on appeal found hearing impairment that meets the regulatory definition of a hearing loss disability for either ear.  See 38 C.F.R. § 3.385.  

As the Veteran is not shown to have a hearing loss disability in either ear during the pendency of his appeal, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.

Diabetes Mellitus

The Veteran's STRs are silent for diagnosis of, or treatment for, diabetes.

On admission to a private hospital in January 2006, the Veteran denied a history of diabetes; diabetes was noted, without explanation, on discharge paperwork.  October 2006 and January 2008 VA treatment records for "chronic illness management" are silent for any mention of diabetes, to include in medication review and reconciliation.

On a January 2009 private pre-anesthesia evaluation, the Veteran denied any history of diabetes.  A February 2009 VA treatment record notes that the Veteran was recently diagnosed with diabetes after hospitalization in a private facility.  It was noted that prior blood glucose readings were within normal limits, but that the Veteran had a strong family history of diabetes.  Medication was prescribed.

In June 2011, the Veteran testified before an Acting VLJ that he had discussed with a VA physician whether his diabetes was related to service, but had not obtained a written nexus statement (and did not specify whether the VA physician had provided a positive nexus statement).  

In December 2015, the Veteran testified before the undersigned that his diabetes was diagnosed following treatment for his service-connected neck disability and, therefore, he believes that the neck treatment caused the diabetes.  He stated that his private physician, Dr. Lunn, told him that neck pain or the injections to treat it possibly aggravated his diabetes because his laboratory findings had been normal a few months prior to the treatment.  In January 2016 correspondence, the Veteran's attorney asserted that the Veteran's diabetes was also secondary to obesity resulting from the inability to exercise due to service-connected disabilities.
There is some lack of clarity in the clinical record as to whether the Veteran's diabetes was first manifested in 2006 or 2009.  Regardless, there is no indication or assertion that it first manifested during service or any applicable presumptive period, and presumptive service connection on that basis is not warranted.  Likewise, there is no indication or assertion that the Veteran's diabetes is related to service on a direct basis.  

The Veteran contends that his diabetes is secondary to either treatment received for a neck disability (based on contemporaneous manifestation) or that his inability to exercise (due to service-connected disabilities) caused his obesity, which in turn caused his diabetes.  However, the Veteran, a layperson, has not indicated that he has the necessary training and expertise to competently opine on the etiology of his diabetes, which is a medical question.  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his testimony, alone, is not competent to support a nexus (or initiate VA's responsibility to provide a medical nexus examination/opinion.)  See Waters and McLendon, supra.

The Board acknowledges the Veteran's testimony that a medical provider (presumably competent to provide a nexus opinion) told him that his diabetes was related to treatment for neck disability.  He is competent to report what he purportedly was told by (competent) medical professionals.  However, he has declined to provide allegedly existing records documenting this favorable nexus opinion, and the Board infers from his failure to cooperate that any such records do not support his claim (or do not exist).  Therefore, Board finds his reports of a favorable (medical) nexus opinion are not credible.

The Board further acknowledges that the Veteran provided treatise evidence, in connection with a service connection claim addressed in another decision, relating his sleep apnea to obesity caused by depression.  However, he has not provided treatise (i.e., competent medical) evidence linking his diabetes to his obesity (and the provided treatise evidence is general and not specific as to nexus in the Veteran's case).  Consequently, the Board finds that there is no competent (medical) evidence in support of the Veteran's claim.

As the evidence does not show (nor has the Veteran alleged) that diabetes was manifested or incurred during his active duty service, and diabetes is not otherwise shown (by competent evidence) to be related to his active service or service-connected disability, the Board finds that the preponderance of the evidence is against this claim, and that the appeal in this matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for diabetes is denied.


REMAND

The Board is well aware this matter was remanded twice times before (and regrets the delay in final adjudication that is inherent with yet another remand).   Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

In its April 2016 remand, the Board specifically directed that the VA examiner opine as to whether the Veteran's hypertension was caused or aggravated by any of his service-connected disabilities, to include responding to treatise evidence submitted for the record.  The July 2016 VA examiner failed to provide the requested opinion (or respond to the treatise evidence).  Therefore, remand is required to ensure compliance with the Board's remand directives.

Additionally, the suggests that the Veteran continues to receive treatment for his hypertension.  Records of ongoing treatment for disabilities for which service connection is sought are clearly pertinent (and may be critical) evidence, and must be obtained.  Notably, VA records are constructively of record.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for hypertension (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from all providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examiner by an appropriate physician (who has not previously examined him) to determine the likely etiology of his hypertension. The record, including this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the record show that within the first year following separation from service, the Veteran's hypertension was manifested by diastolic pressures predominantly 100 or more, or required treatment with medication for a history of diastolic pressures of 100 or more?

(b) If not, please identify the likely etiology for the Veteran's hypertension.  Specifically, is it at least as likely as not (a 50% or better probability) that it was incurred in, or is directly related to, service?

(c) If the Veteran's hypertension is determined to not be directly related to his service, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by any of his service-connected disabilities?

The examiner should include rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate (acknowledging the article submitted indicating there is a nexus between hypertension and chronic pain).

3.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


